UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of February 8, 2010, there were 7,237,089 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTSOF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of December 31, 2009 and June 30, 2009 3 Consolidated Statements of Operations (unaudited) for the three and six months endedDecember 31, 2009 and December 31, 2008 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the six months endedDecember 31, 2009 and December 31, 2008 5 Consolidated Statements of Cash Flows (unaudited) for the six months endedDecember 31, 2009 and December 31, 2008 6-7 Notes to Consolidated Financial Statements 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 31 Item4 Controls and Procedures 31 PART II — OTHER INFORMATION Item1 Legal Proceedings 31 Item1A Risk Factors 31 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 31 ItItem3 Defaults Upon Senior Securities 31 It Item4 Submission of Matters to a Vote of Security Holders 32 It Item5 Other Information 32 Item6 Exhibits 32 SIGNATURES 34 2 Table of Contents PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS December 31, June 30, 2009 2009 (Unaudited) Cash and due from banks $11,957 $13,925 Federal funds sold and other short-term investments 16,064 22,323 Cash and cash equivalents 28,021 36,248 Securities available for sale, at fair value 108,353 116,100 Federal Home Loan Bank of Boston stock, at cost 5,233 5,233 Loans held for sale 248 915 Loans, net of allowance for loan losses of $6,256 at December 31, 2009 and $3,742 at June 30, 2009 409,053 386,638 Other real estate owned 933 1,362 Premises and equipment, net 4,838 4,379 Accrued interest receivable 1,793 1,805 Deferred tax asset 2,562 2,974 Bank-owned life insurance 10,122 9,909 Other assets 3,746 2,093 $574,902 $567,656 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $404,417 $381,477 Securities sold under agreements to repurchase 10,099 10,872 Short-term borrowings - 1,500 Long-term debt 61,058 70,915 Mortgagors' escrow accounts 895 799 Accrued expenses and other liabilities 3,765 5,435 Total liabilities 480,234 470,998 Commitments and contingencies (Note 5) Preferred stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common stock ($.01 par value, 25,000,000 shares authorized, 7,949,879 issued 7,248,452 outstanding at December 31, 2009 and 7,446,752 at June 30, 2009) 79 79 Additional paid-in-capital 77,780 77,603 Unearned compensation - ESOP (508,792 shares unallocated at December 31, 2009 and 529,992 shares unallocated at June 30, 2009) (5,088) (5,300) Unearned compensation - equity incentive plan (1,807) (2,127) Retained earnings 29,748 30,986 Accumulated other comprehensive income 1,187 507 Treasury stock, at cost (701,427 shares at December 31, 2009 and 503,127 shares at June 30, 2009) (7,231) (5,090) Total stockholders' equity 94,668 96,658 $574,902 $567,656 See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended December 31, Six Months Ended December 31, 2009 2008 2009 2008 (Unaudited) (Unaudited) Interest and dividend income: Loans, including fees $5,895 $5,734 $11,691 $11,304 Debt securities 1,058 1,404 2,181 2,821 Dividends 4 38 7 86 Federal funds sold and other short-term investments 6 19 12 94 Total interest and dividend income 6,963 7,195 13,891 14,305 Interest expense: Deposits 1,829 2,203 3,760 4,495 Borrowings 679 954 1,417 2,024 Total interest expense 2,508 3,157 5,177 6,519 Net interest income 4,455 4,038 8,714 7,786 Provision for loan losses 1,800 308 2,642 812 Net interest income, after provision for loan losses 2,655 3,730 6,072 6,974 Non-interest income: Customer service fees 488 399 961 804 Gain (loss) on sales/impairment of securities, net 12 (63) 14 (151) Gain on sales of loans, net 17 31 45 50 Increase in cash surrender value of life insurance 106 114 212 230 Other 54 90 108 178 Total non-interest income 677 571 1,340 1,111 Non-interest expense: Salaries and employee benefits 2,369 2,309 4,762 4,640 Occupancy and equipment 440 395 850 767 Data processing services 236 208 466 416 Advertising 289 219 492 411 Writedown of Other Real Estate Owned 28 - 253 - FDIC insurance and assessment expenses 135 168 270 190 Other general and administrative 833 729 1,549 1,319 Total non-interest expense 4,330 4,028 8,642 7,743 Income (Loss) before income taxes (998) 273 (1,230) 342 Income tax expense (benefit) (328) 83 (398) 105 Net income (loss) $(670) $190 $(832) $237 Earnings (loss) per share Basic $(0.10) $0.03 $(0.13) $0.03 Diluted $(0.10) $0.03 $(0.13) $0.03 Weighted average shares outstanding Basic 6,515,262 6,804,992 6,558,873 6,929,432 Diluted 6,515,262 6,850,086 6,558,873 6,970,692 See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Dollars in thousands) Unearned Accumulated Additional Unearned Compensation - Other Common Stock Paid-in Compensation Equity Retained Comprehensive Treasury Shares Amount Capital ESOP Incentive Plan Earnings Income (Loss) Stock Total (Unaudited) Balance at June 30, 2008 7,949,879 $79 $77,276 $(5,759) $(2,902) $32,131 $(377) $- $100,448 Culmulative effect of change to initially apply EITF 06-10 - (457) - - (457) Comprehensive income: Net income - 237 - - 237 Net unrealized loss on securities available for sale, net of reclassification adjustment and tax effects - (110) - (110) Total comprehensive income 127 Cash dividends paid ($0.06 per share) - (434) - - (434) Common stock repurchased (397,493) - (3,987) (3,987) Stock-based compensation - - 178 - 335 - - - 513 ESOP shares committed to be allocated (10,600 shares) - - 25 247 - 272 Balance at December 31, 2008 7,552,386 $79 $77,479 $(5,512) $(2,567) $31,477 $(487) $(3,987) $96,482 Balance at June 30, 2009 7,446,752 $79 $77,603 $(5,300) $(2,127) $30,986 $507 $(5,090) $96,658 Comprehensive income: Net loss - (832) - - (832) Net unrealized gain on securities available for sale, net of reclassification adjustment and tax effects - 680 - 680 Total comprehensive income (152) Cash dividends paid ($0.06 per share) - (406) - - (406) Common stock repurchased (198,300) - (2,141) (2,141) Stock-based compensation - - 168 - 320 - - - 488 ESOP shares committed to be allocated (21,200 shares) - - 9 212 - 221 Balance at December 31, 2009 7,248,452 $79 $77,780 $(5,088) $(1,807) $29,748 $1,187 $(7,231) $94,668 See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents HAMPDEN BANCORP, INC.
